Case 2:19-cv-00485-JES-NPM Document 1 Filed 07/12/19 Page 1 of 6 PageID 1




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

  TIFFANI FINNELL,
            Plaintiff,

  v.
                                                         CASE NO.:
  TOP 1% COACHING, LLC ,
  Florida Limited Liability Company,

                  Defendant.


                   COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, TIFFANI FINNELL (“Finnell” or “Plaintiff”), by and through her

 undersigned attorney, sues Defendant, TOP 1% COACHING, LLC , (Top 1% or

 “Defendant”) and states as follows:

                                   NATURE OF ACTION

         1.      Plaintiff brings this action against Defendant, her former employer, for

 failure to pay overtime compensation in violation of the Fair Labor Standards Act of 1938,

 29 U.S.C. §§ 201–219 (“FLSA”).

                                       JURISDICTION

         2.      This Court has jurisdiction over this controversy pursuant to 29 U.S.C.

 § 216(b), 28 U.S.C. § 1331, and 28 U.S.C. § 1343.

         3.      Defendant is subject to the personal jurisdiction of the United States District

 Court because it engages in substantial and not isolated activity within this judicial district.

         4.      Defendant is also subject to the personal jurisdiction of the United States

 District Court because it operates, conducts, engages in, and/or carries on business in the


                                               [1]
Case 2:19-cv-00485-JES-NPM Document 1 Filed 07/12/19 Page 2 of 6 PageID 2




 Middle District of Florida. Specifically, Defendant’s principal place of business is located

 at 8595 College Parkway, Ste. 350, Fort Myers, FL 33919.

                                    FLSA COVERAGE

        5.      At all times material, Defendant employed at least two or more employees

 who handled, sold, or otherwise worked with goods or materials that had once moved

 through interstate commerce.

        6.      At all times material, Defendant had a gross sales volume of at least

 $500,000 annually.

        7.      At all times material, Defendant was and continues to be an “enterprise

 engaged in commerce” within the meaning of the FLSA.

        8.      Defendant Top 1% is an employer covered by the FLSA.

                                           VENUE

        9.      Venue is proper in the United States District Court for the Middle District

 of Florida based upon the following:

                a. The unlawful pay practices alleged herein occurred in Fort Myers,

                    Florida, in the Middle District of Florida;

                b. At all times material hereto, Defendant Top 1% was and continues to be

                    a Florida Limited Liability Company registered with the Florida

                    Department of Corporations, with a Florida Registered Agent and a

                    license to do business within this judicial district.

                c. Defendant employed Plaintiff in the Middle District of Florida.




                                              [2]
Case 2:19-cv-00485-JES-NPM Document 1 Filed 07/12/19 Page 3 of 6 PageID 3




                                          PARTIES

        10.     At all times material hereto, Plaintiff was a resident of Lee County,

 Florida, in the Middle District of Florida.

        11.     Defendant Top 1% was, and continues to be, a Florida Limited Liability

 Company engaged in the transaction of business in Lee County, Florida, with its principal

 place of business located in Fort Myers, Florida.

        12.     At all times material hereto, Plaintiff was an “employee” of Defendant

 within the meaning of the FLSA.

        13.     At all times material hereto, Defendant Top 1% was and continues to be

 an “employer” within the meaning of the FLSA.

                          STATEMENT OF CLAIM
                                  COUNT I
               VIOLATION OF 29 U.S.C. § 207 (UNPAID OVERTIME)

        14.     Plaintiff re-alleges Paragraphs 1 through 13 as if fully stated herein.

        15.     Defendant hired Plaintiff on January 5, 2015.

        16.     At all times material hereto, Defendant was a company that provides

 business and entrepreneurial consulting by offering its students coaching from successful

 businesspersons and entrepreneurs. Defendant’s students pay tuition and fees in exchange

 for coaching services from Defendant’s coaches.

        17.     Plaintiff was hired by Defendant to assist in scheduling and booking travel

 and venues for Defendant’s coaches and events.

        18.     Plaintiff reported to Defendant’s Events Director..

        19.     When scheduling and booking travel and venues, Plaintiff followed the



                                               [3]
Case 2:19-cv-00485-JES-NPM Document 1 Filed 07/12/19 Page 4 of 6 PageID 4




 well-established techniques, procedures, and other specific standards set forth by her

 supervisor and Defendant.

        20.     Before Plaintiff could deviate from the well-established techniques,

 procedures, and other specific standards set forth by her supervisor and Defendant, she was

 required to first seek the approval and permission of her supervisor.

        21.     Defendant improperly treated Plaintiff as exempt and paid her on a salary

 basis without additional compensation for overtime.

        22.     Defendant misclassified Plaintiff because her duties do not meet the

 requirements of any applicable exemption.

        23.     Plaintiff’s employment ceased on or about March 12, 2018.

        24.     Since Plaintiff’s date of hire with Defendant, in addition to Plaintiff’s

 normal regular work week, Plaintiff worked additional hours in excess of forty (40) per

 week for which she was not compensated at the statutory rate of time and one-half the

 regular rate for all hours actually worked.

        25.     Plaintiff was entitled to be paid at the rate of time and one-half her regular

 hourly rate for all hours worked in excess of the maximum hours provided for in the FLSA.

        26.     Defendant failed to pay Plaintiff overtime compensation in the lawful

 amount for all hours worked in excess of the maximum hours provided for in the FLSA.

        27.     Defendant knew of and/or showed a willful disregard for the provisions of

 the FLSA as evidenced by Defendant’s failure to compensate Plaintiff at the statutory rate

 of time and one-half for the hours worked in excess of forty (40) hours per week when

 Defendant knew or should have known such was due.



                                               [4]
Case 2:19-cv-00485-JES-NPM Document 1 Filed 07/12/19 Page 5 of 6 PageID 5




        28.     As a direct and proximate result of Defendant’s willful disregard of the

 FLSA, Plaintiff is entitled to liquidated damages pursuant to the FLSA.

        29.     Due to the intentional, willful and unlawful acts of Defendant, Plaintiff has

 suffered damages in an amount not presently ascertainable of unpaid overtime wages, plus

 an equal amount as liquidated damages.

        30.     Plaintiff is entitled to an award of her reasonable attorney’s fees and costs

 pursuant to 29 U.S.C. § 216(b).

        WHEREFORE, Plaintiff respectfully requests that judgment be entered in her

 favor against Defendant:

                a. Declaring that Defendant has violated the maximum hour provisions of

                    29 U.S.C. § 207;

                b. Awarding Plaintiff overtime compensation in amounts according to

                    proof;

                c. Awarding Plaintiff liquidated damages in an equal amount to unpaid

                    overtime;

                d. Awarding Plaintiff reasonable attorney’s fees and costs and expenses of

                    this litigation pursuant to 29 U.S.C. § 216(b);

                e. Awarding Plaintiff post-judgment interest; and

                f. Ordering any other and further relief this Court deems to be just and

                    proper.

                                       JURY DEMAND

        Plaintiff demands trial by jury on all issues so triable as of right.



                                              [5]
Case 2:19-cv-00485-JES-NPM Document 1 Filed 07/12/19 Page 6 of 6 PageID 6




 Dated: July 12, 2019

                                 Respectfully submitted,

                                 /s/ Jason L. Gunter
                                 Jason L. Gunter
                                 Fla. Bar No. 0134694
                                 Email: Jason@GunterFirm.com
                                 Conor P. Foley
                                 Fla. Bar No. 111977
                                 Email: Conor@GunterFirm.com
                                 Victor R. Bermudez
                                 Fla. Bar No. 1010344
                                 Email: Victor@GunterFirm.com

                                 GUNTERFIRM
                                 1514 Broadway, Suite 101
                                 Fort Myers, FL 33901
                                 Tel: 239.334.7017




                                   [6]
